Citation Nr: 9903137	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-26 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bronchitis, asthma and 
chronic obstructive pulmonary disease (COPD) (claimed by the 
veteran as respiratory disorders) as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and July 1996 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for bronchitis, asthma and chronic obstructive 
pulmonary disease (COPD) (claimed by the veteran as 
respiratory disorders) as a result of exposure to herbicides.


FINDING OF FACT

There is no competent evidence linking the veteran's 
bronchitis, asthma and COPD with his period of active service 
to include herbicide exposure.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
bronchitis, asthma and COPD is not well grounded.  
38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1997).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In addition to the foregoing, service connection may be 
granted for a disease diagnosed after service discharge when 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of a current disability 
and a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In regard to the veteran's claim concerning Agent Orange 
exposure, a specifically listed chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents (listed disease) is 
considered incurred in service under specified circumstances 
notwithstanding a lack of evidence of such disease during 
service.  38 C.F.R. § 3.309 (1998).  A veteran who served in 
active duty in the Republic of Vietnam during the Vietnam era 
and who has a listed disease is presumed to have in-service 
exposure to a herbicide agent absent evidence to the 
contrary.  38 C.F.R. § 3.309(e).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

The listed diseases subject to these provisions are as 
follows: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  A listed 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 
3.307(a)(6)(ii)

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and a disorder other than one for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  Therefore, no disorder other than a listed 
disease is considered chronic for purposes of these 
provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 
1991); 38 C.F.R. § 3.307(a).  However, the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The veteran's service personnel records disclose that during 
his period of active Army service he served a year long tour 
of duty in Vietnam.  His service medical records do not show 
that the veteran sought or received treatment for a 
respiratory disorder and his separation physical examination 
noted no in-service respiratory diseases and "normal" 
lungs.

Upon VA examinations in December 1969, and in March and April 
1981, which included examinations of the veteran's chest and 
lungs, the examiners noted no respiratory disease or veteran 
complaints of a respiratory disorder.  The veteran was 
diagnosed with bronchitis upon a VA examination in December 
1987, nearly 20 years from his separation from service.  
However, the disorder was apparently acute and transitory 
because it was not mentioned in a subsequent VA examination 
in April 1988 which disclosed normal heart and lung 
auscultation and a normal respiratory system.

In a June 1996 letter, Harold Brown, D.O., a private 
physician, informed the RO that he first diagnosed the 
veteran with asthmatic bronchitis in May 1995 and with 
moderate COPD in December 1995.  Private hospital records 
disclose that the veteran sought treatment in February 1996 
for a breathing disorder and private treatment records from 
March 1996 disclose that the veteran was diagnosed with acute 
bronchitis, pleurisy, asthma and early COPD.  The records 
also note the veteran's report of a two-pack-a-day cigarette 
habit since his period of active service.  Evidence 
associated with the claims file also includes Dr. Brown's 
records from January 1995 through July 1996 documenting the 
veteran's treatment for acute, chronic and asthmatic 
bronchitis, severe COPD and tobacco dependence.

Private hospital records disclose that the veteran again 
sought treatment for a breathing disorder in December 1996.  
He was diagnosed with asthmatic bronchitis which the treating 
physician attributed to the veteran's chemical exposure at 
work.

Also associated with the claims file are records of tests 
performed by a Ratnam Oza, M.D. between March and August 1997 
and a note from Dr. Oza dated in December 1997 opining that 
the veteran's "COPD is due to smoking and bronchial 
asthma."

Upon a VA examination in March 1998 the veteran was diagnosed 
with "episodic asthmatic bronchitis with secondary mild 
chronic obstructive pulmonary disease" which the examiner 
noted probably first manifested itself as early as 1994, 
about 25 years after the veteran's separation from service.  
The examiner attributed the veteran's respiratory 
disabilities only to workplace hazards and to smoking.

The Board concedes that the veteran was exposed to chemical 
herbicides because of his confirmed wartime service in 
Vietnam.  See 38 C.F.R. § 3.307(a).  The Board also finds 
that the evidence demonstrates that bronchitis, asthma and 
COPD are the veteran's only current respiratory disorders.  
However, the Board is constrained to conclude that because 
bronchitis, asthma and COPD are not disabilities for which a 
presumption applies as a result of herbicide exposure, see 
38 C.F.R. § 3.309(e), the veteran's claim of entitlement to 
service connection for bronchitis, asthma and COPD as a 
result of herbicide exposure is not well grounded and must be 
denied.

Furthermore, there are two medical opinions attributing the 
veteran's respiratory disorders with his smoking and job-
related hazards but no evidence except the veteran's claims 
linking his respiratory disorders to his period of active 
service.  However, because at all times relevant to this 
appeal the veteran has been a lay person with no medical 
training or expertise his statements alone cannot constitute 
competent evidence of the etiology of the claimed disorders.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Therefore, the veteran's bronchitis, asthma and 
COPD are not entitled to service connection under a direct 
analysis.  See 38 C.F.R. § 3.303(d).

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempts fail.


ORDER

Entitlement to service connection for bronchitis, asthma and 
chronic obstructive pulmonary disease (COPD) (claimed by the 
veteran as respiratory disorders) as a result of exposure to 
herbicides is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 7 -


